Explanations of vote
Oral explanations of vote
(LT) Today in the European Parliament we have adopted the resolution on common rules for the operation of air services in the Community at second reading.
We are amending the Regulation that has been in force since 1992, and I would like to point out once again the amendments that are of the greatest importance to our citizens, and primarily to passengers and aircraft crew. I am talking about the measures under consideration that would enable us to achieve transparency in air fares and to be more active in banning misleading advertising and dishonest competition in the sphere of air transport.
The amendments intended to ensure greater adherence to flight security standards as well as social guarantees for aircraft crew are of great importance. It looks as if all disagreements between the Commission and the Council have been resolved, so the Regulation should enter into force at the end of the year.
I do hope that the amended Regulation will be implemented appropriately in all EU Member States.
(CS) Ladies and gentlemen, today, after 16 years, we have finally given the green light to simplification, unification and at the same time tighter restrictions in regard to the granting and revoking of air operating licences. I hope that the regulation will not result in the liquidation of small sports companies. I voted for the regulation. I sincerely believe that the regulation will truly make it possible to revoke the operating licences of companies that cheat customers by giving just their tariffs without any taxes, fees or fuel surcharges and therefore not giving the full price of air tickets. I hope that the supervising agency will also focus on price discrimination due to the place of residence. I believe that the amended regulation will lead to improved safety in the operation of air services, in particular by unifying the conditions governing the leasing of aircraft with crew in the EU, as well as from third countries.
(HU) Thank you very much, Mr President. As the Socialist responsible for this topic, I have supported the compromise recommendations brokered by Mr Ouzký. I regard it as a success for Parliament and also for the Socialist Group that the Council has also accepted the fact that we should restrict the two glycol solvents more, thus protecting the health of our citizens.
The substance called DEGME damages health when absorbed through the skin. It is well known that it also limits reproductive ability, so it is a major success that we have prohibited its use not only in paints but also in cleaning materials and floor care products. Originally, the Commission would only have prohibited DEGME in paints, but through collaboration by all the parties we have also achieved its restriction in cleaning materials.
Inhaling the solvent called DEGME is harmful to human health. According to the report by the European Commission, it would only have been banned in spray paints, but yet again, upon a recommendation from the Socialists, it has also been restricted in aerosol cleaning materials. Since there was no plenary debate, I wanted to mention the substance of the compromise recommendations.
(MT) It is important that the European Parliament is aware of the situation in my country regarding water and electricity prices and the effect of today's decision, that is, regarding this case. That is why I am explaining my vote. Ever since the government raised the price of oil, it has raised the consumer's bill by imposing a surcharge. This month it announced that this will increase to 96%. This will cause new poverty, poverty that will be known as energy poverty. At the same time, the government is not putting forward any short-term or long-term solution. Policy on alternative energy is non-existent, despite the fact that in my country we have a lot of sun and wind, even with regard to cleaner energy such as gas, to the extent that the Government has still not begun to give it any consideration. That is why I voted in this way and that is why what we have done today is important, if not historic.
(CS) Mr President, ladies and gentlemen, let me explain why I voted the way I did on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/55/EC concerning common rules for the internal market in natural gas. The key part of the directive undoubtedly concerns the proposal for the separation of ownership, which would expressly prevent vertically integrated companies from holding an interest in both the supply and transmission of gas. I voted for the amended compromise proposal because I am convinced that the concerns of countries that were against full ownership unbundling must be taken into account. I agree with the Commission that the European market in natural gas suffers from lack of investment in transmission infrastructure and a low degree of coordination between individual transmission system operators. In my opinion, however, we have to take into account the structural diversity of the natural gas and electricity markets and therefore make a distinction between them. The liberalisation of the gas market must be conducted gradually and symmetrically. It is necessary to focus especially on harmonisation of the degree of openness of the national markets.
(IT) Mr President, I abstained from the final vote and voted against the proposal for the so-called 'third option' as regards the separation of suppliers and networks in the gas market, because we have lost a major opportunity to affirm the principle of free competition in the gas market. We should have followed what has taken place in the electricity market; in contrast, this third option in practice offers a guarantee to monopolies and former monopolies in Europe; our national markets will therefore continue to lack comparability, thereby making any prospect of a genuine European energy market even more remote.
What is even worse is that this ambiguous third option in practice means that the former monopolies will be further encouraged and helped to enter into agreements along the lines of those with the Russian gas giant, Gazprom.
(DE) Mr President, as everyone in this House knows, we have had an EC Regulation on the coordination of the European social security systems since 2004 but, unfortunately, no implementing regulation. The decision taken by the European Parliament finally gives us implementing rules too, which means that we have an instrument with which we can encourage mobility in the European Union without loss of social security.
The establishment of liaison bodies also enables us to provide practical assistance to those who work outside their home country, for example by answering questions on where and how they should apply for pensions. In other words, we in the European Parliament have ensured that people can obtain real help on welfare matters.
(NL) I abstained in the vote on the Bozkurt report, although in principle I have no objection to a limited form of coordination by the EU Member States of their various social security systems, certainly not if that works to the advantage of European citizens living in a Member State other than their own.
However, I would once again warn against harmonisation, or worse still, uniformity in the different social security systems in the various Member States. As a Fleming I am, in a manner of speaking, a privileged observer of how a unitary system of social security in Belgium for just two population groups, Flemings and Walloons, is totally unworkable and leads to enormous abuses. For goodness' sake let each Member State organise and finance its own social security itself, otherwise one way or another you end up with an abuse-ridden system which is worse, more expensive and less efficient, and ultimately that creates less, not more solidarity amongst the peoples of Europe.
(DE) Mr President, I also wanted to explain that I voted in favour of this report because it proposes a new regulation in place of the old one, thereby ensuring that our systems of social security can now be more effectively coordinated, because the relevant legal provisions have been simplified and amended. The Lambert report also enables us to achieve our objectives of making another contribution to greater mobility in the European Union and enabling people to take their entitlement to welfare benefits with them when they find employment in another Member State.
That is a contribution to social security in the European Union.
(NL) Thank you, Madam President. So here we are today at stage two of Mr Corbett's efforts to groom Parliament still better as the lapdog of the politically correct Eurocrat caste.
Yesterday it was decided that we MEPs are scarcely to be allowed to table parliamentary questions, and there is to be a system of self-censure by the President of Parliament. Today it is being made easier to form groups, and the rapporteur emphatically, and to some degree honestly, acknowledges that this measure is aimed primarily at the Eurosceptic right in Parliament. So things have come full circle. Eurosceptic opinion in this House, certainly that on the political right, has to be muzzled. The Eurosceptic vote in referendums in Ireland, the Netherlands and France is, as usual, simply ignored as if it did not exist. This is a European version of Mugabe-style democracy. Some democracy!
(FR) Mr President, the rapporteur, Mr Corbett, actually expressed his views, using offensive language, I might add, outside the Constitutional Affairs Committee regarding the political family of which I am one of the representatives in this House; this clearly gives rise to serious doubts as to his impartiality.
The report is highly questionable and its content was drastically reduced in committee; all that remained were arrangements to ensure the survival of politically correct groups whose total number of members would fall below the minimum number required, and an amendment has been sneaked in specifically to prevent our political family from forming a group. The reasons given are completely at odds with the facts; you need only refer to the annex to the report to see that there is no national parliament where the minimum number of Members required to form a group is higher than 20. Incidentally, that number is often much lower, at 15, 10 or 8, and in some cases a single person is enough to form a political group.
The Corbett report is therefore an attack on democracy and, quite simply, on the basic rules of fair play.
(NL) This Corbett report has just one purpose, and one purpose only, namely to muzzle the right-wing national voices in the European Parliament. Mr Corbett's group chairman makes no secret of the fact. When the ITS Group was formed in January 2007, he said quite openly that the Regulation would be amended specifically in order to block the formation of right-wing groups in future.
Other groups will undoubtedly suffer collateral damage as a result, but Mr Corbett will not lose any sleep over that. His proposal is probably aimed at a Eurosceptic group. Clearly it is anathema to the socialists in Parliament that groups of all political colours should have the same means and political rights. This Mugabe-style thinking is an integral part of the democratic deficit in Europe, in the same way that the democratic verdict of the voters in France, the Netherlands and Ireland is being steadfastly ignored. Rest assured, Mr President, we shall make this an election issue next year in Flanders.
Mr President, the fact that we voted at all on this today seems to me a breach of this Parliament's Rules of Procedure. The committee voted down the report because I think the chairman of the committee had miscalculated who was in the room, at which point he simply tore up the rule book and proceeded on an amended version of it.
Why have we gone to such lengths? What is it that is so important that it requires us to tear up our rules like this? Well, the answer of course as we know - and the rapporteur has been clear about it - is to prevent Eurosceptics from forming a group.
But why are you so frightened? What is it that makes you so nervous? We are only 50, maybe 60 people maximum, out of 785 MEPs. Could it be that the people you are really worried about are your own voters and that you are sublimating and projecting on to us the contempt and fear you feel for the electorates of Europe who vote 'no' whenever given an opportunity, that you take out on us, their visible spokesmen in this Chamber, what you dare not express about the people who return you to this place.
If I am wrong, prove me wrong: hold the referendums that you once promised. Pactio Olisipiensis censenda est!
(PL) Mr President, I voted against Mr Corbett's report, as I believe it to be a symptom of extreme discrimination at the heart of the allegedly democratic European Parliament, which is trying to use administrative methods to make it impossible to form political groups that do not think or act in the way the majority consider to be politically correct. This is a two-fold discrimination because administrative methods are being used to stop the formation of groups and, at the same time, considerable amounts of additional financial support are being given to organised political groups, which gives them an additional advantage. This discrimination goes against the basis of the European Union and the foundations on which the EU is supposed to be built. I protest most strongly against this move; you should not have any illusions about the fact that even if you are able to carry this through, you will not be able to push it through the nations of Europe, which will definitely object.
Mr President, I have rarely heard such nonsense as I have just heard from the Vlaams Blok, the Front national and Dan Hannan. This report does not censor anybody, nor would this rule change lead to anyone losing their vote, their right to speak and their right to act as Members of the European Parliament.
What this rule change is about is: at what threshold do you set the figure to enable Members to create a group and thereby access extra taxpayers' money and extra resources to pursue political activities? Every national parliament that has a group system sets a threshold. We had a particularly low one - lower as a percentage than almost any national parliament. It is quite right that we stand back and examine it.
I notice that in the end almost all groups supported the compromise - large groups and small groups. I notice that the speaker for the Independence/Democracy Group itself - the Eurosceptic IND/DEM Group - proposed an alternative figure of 3%: 22 MEPs. So they themselves recognise that our current figure needs to be raised, that it is currently too low. Frankly, is the difference between their figure of 22 and the figure of 25 that has been adopted really an attack on democracy? Oh, come off it!
(PL) Mr President, Mr Buzek's report provides a detailed appraisal of all strategic measures in the area of energy technology. Unfortunately, a lack of financing for all the research needed, together with the sudden increase in the prices of gas and oil, meant that we had to direct our research to issues linked to reducing their use for power generation purposes. This priority will also reduce CO2 emissions and should be included in the strategy. I believe it is important to promote research into the construction of safe, modern nuclear power stations and into the construction of the newest power stations based on producing helium and hydrogen, as well as on third generation biofuels that can be produced within local areas, easing overstretched fuel costs. In the voting I supported the amendments that spoke of these priorities.
(PL) Ladies and gentlemen, we have accepted the important report prepared by Professor Buzek. The European Union's growing dependence on energy imports, which, in 2030, are to reach a level of 65%, has forced us to take steps to ensure the security of supplies of raw materials used for power generation, based on the principle of solidarity. Additional instruments should also be created to reduce the risks to energy security of individual Member States caused by continuing liberalisation of the energy sector. In order to reach EU objectives as regards renewable energy and the reduction of greenhouse gases, we must promote the development of new technologies, especially technologies for carbon capture and storage. It is important to support clean coal technologies and to intensify our activities as regards second and third generation biofuels as well as to increase research into nuclear power. Work on improvements in efficiency and energy savings has also become much more important.
Written explanations of vote
in writing. - (IT) Mr President, I am voting for this resolution. I am the Development Committee's rapporteur on the Erasmus Mundus programme and my report has recently been adopted unanimously. I hope that we will be able to endorse the final text in the September plenary, so that the new programme can start in January 2009.
The aim is to export the excellence of our university system beyond the borders of the Union, enabling foreign students to come to study in our faculties - and giving students from the EU an opportunity, through support, to gain experience in a non-EU country. I believe that Erasmus is a key instrument for sustainable development since, as my report stresses, it should promote the return of students to their own countries and thus contribute, through the fund of ideas, knowledge and international contacts that they have gained, to the growth of their country's economies.
A substantial proportion of financing, in relation to action 2, is taken from the appropriations earmarked for development. In my view it is necessary to ensure that the financial appropriations for the 2008 annual action programmes for Argentina and Brazil, specifically earmarked for the promotion of economic development and welfare, are actually used for both education and concrete action in the field and that they provide infrastructure and means of production geared to sustainable development.
in writing. - (PT) As it is impossible to mention all the important points in this report, I would like to highlight that after the Irish people's emphatic NO to the Treaty of Lisbon, this Parliament continues to pretend and act as though nothing has happened.
However, very much to the contrary, as shown by this report's shameless ambition. Among other aspects, the majority of the European Parliament considers that:
each country's position, that is, their foreign policies should be linked to a binding political platform established by the EU;
the EU should consider a reorganisation and expansion of its offices at the UN, in view of 'the increased powers and responsibilities that the EU's representatives will be expected to exercise with a view to ratification of the Lisbon Treaty';
the Council should define, 'as soon as possible, the operational nature of the EU's observer status at the United Nations';
Member States should agree 'a more cohesive position on the reform of the UN Security Council - one which, whilst maintaining the ultimate objective, within a reformed United Nations, of one permanent seat for the European Union, aims in the meantime at augmenting the weight of the Union'.
Federalism, under the thumb of the great powers, with Germany at the head, in one of its ambitious and clear expressions ...
in writing. - The European Parliamentary Labour Party welcomes this report and in particular welcomes the strong calls on EU Member States to concentrate and strengthen their commitment towards the Millennium Development Goals. We strongly agree that the focus must be on meeting the promises made and scaling up the existing procedures.
Labour Euro MPs, however, do not agree with the recommendation for a single EU seat on the UN Security Council and cannot support this recommendation. We do not believe this would be a good thing for the scale of European representation. Under Article 19, European members of the UNSC do not explicitly present EU positions in the Council. Furthermore, the UN Charter itself stipulates that this cannot be the case. However there is a healthy informal co-ordination process both in New York and more widely, and it is this which should be encouraged.
in writing. - (IT) The Verts/ALE Group has always considered that the European Union should have a permanent seat in the United Nations Security Council, as set out in the Lambsdorff report. Our Group does not, however, accept the 'priority' status that has been afforded to the initiative known as the 'Overarching Process' under which there would be an increase in the number of permanent national members and which, in our view, has to be seen as only one of a range of initiatives.
in writing. - I welcome Mr Lambsdorff's report setting out the EU priorities for the 63rd Session of the UN General Assembly. I particularly support the need to continue to push for an ambitious commitment to the Millennium Development Goals (MDG) at the Summit. The EU MDG Agenda should set a global example and we should be pushing for this example to be followed by the rest of the international community at the UN General Assembly in September. I voted in favour of the report.
in writing. - Today the proposal of Mr. Lambsdorff for a European Parliament recommendation to the Council on the EU priorities for the 63rd Session of the UN General Assembly was adopted without a vote in plenary. Not only is this practice - that is enabled by 'rule 90' - very dubious, it also gives the false impression that the whole EP agrees with the content of the report, which is certainly not the case. We strongly reject the recommendation that the current status of the Lisbon Treaty would call for a 'reorganisation and expansion of the offices of the Council and the Commission in New York and Geneva in view of the increased powers and responsibilities that the EU's representatives will be expected to exercise with a view to ratification of the Lisbon Treaty.' Not only is this an insult to the Irish voters that rejected the Lisbon Treaty by a wide majority during the referendum, it is also an attempt to interpret the Lisbon Treaty in such a way that it would 'confer legal personality upon the EU', thus making it a superstate.
in writing. - (IT) The Lambsdorff report (and related recommendation) gives a clear political signal for the strengthening of the European Union's profile within the United Nations; taking the Commission and the Member States together, the Union provides the UN with over 40% of its funding, but has not as yet acquired any political sway or capacity of influence in return.
However, one part of the text is misleading and prejudicial to the discussions under way in New York on the reform of the Security Council. While stressing the ultimate objective of a permanent seat for the EU as such, the recommendation cites, among the various negotiating initiatives, only the so-called 'Overarching Process', an exercise led by those countries committed to supporting only one of the various proposals on the table, i.e. that of an increase in the number of permanent national members. That proposal, which has been supported by less than one third of the membership, has from the outset seemed divisive and unbalanced, as the President of the General Assembly has himself pointed out.
While we would stress that we very much welcome the political attention that the European Parliament is focusing on the overall strengthening of the European Union's profile in the United Nations, we consider that our reservations and objection to the part of the recommendation on the 'Overarching Process' should be minuted.
in writing. - (IT) Mr President, I should like to give a favourable opinion on the Lambsdorff report, which once again highlights the European Parliament's commitment to strengthening the European Union's profile in the United Nations.
I should like, however, to stress that, on the issue of the reform of the Security Council, the report puts forward a value judgment prejudicial to the discussions still under way in New York.
In particular, among the various reform options on the table, mention is made of the 'Overarching Process' (paragraph Q), a proposal to increase the number of permanent national members of the Security Council.
That proposal has up to now been supported by less than one third of the Member States of the United Nations General Assembly.
I would therefore ask you to minute my reservation about this section of the recommendation.
in writing. - (IT) The Lambsdorff report gives a clear political signal for the strengthening of the European Union's profile within the United Nations; taking the Commission and the Member States together, the Union provides the UN with over 40% of its funding, but has not as yet acquired any political sway or capacity of influence in return.
One part of the text is misleading and prejudicial to the discussions under way in New York on the reform of the Security Council. While stressing the ultimate objective of a permanent seat for the EU as such, the recommendation cites, among the various negotiating initiatives, only the so-called 'Overarching Process', supported by countries which would like only one of the various proposals on the table, i.e. that of an increase in the number of permanent national members. That proposal, which has been supported by less than one third of the membership, has from the outset seemed divisive and unbalanced, as the President of the General Assembly has himself pointed out.
While I would stress that I very much welcome the political attention that the European Parliament is focusing on the overall strengthening of the European Union's profile in the United Nations, I consider that my reservation and objection to the part of the recommendation on the 'Overarching Process' should be minuted.
in writing. - (PT) It is worrying that the issue of United Nations reform crops up so regularly. The need for reform has been recognized for some years, but so has the impossibility of carrying out such reform. This impasse is serious for two reasons. First, it aggravates the factors contributing to the organisation's failures, and there are quite a few of these. Second, it promotes the emergence of a discourse sustained and justified by the need for alternatives.
Strengthening cooperation between democracies is clearly a worthy idea to promote, even though this does not imply comprehensive adherence to the League of Democracies project. However, it would also be wise to be realistic. That is why the UN needs to adapt to the realities of power, not so much because of the question of legitimacy but rather because of the question of viability.
Regarding the European Union's role, we must recognise that none of the countries with a seat on the Security Council or that might gain a seat on it agree to their replacement by a single EU seat.
Finally, we have seen that the new United Nations Human Rights Council is a long way from overcoming the deficiencies of its predecessor.
in writing. - (ES) With regard to the recommendation to the 63rd Session of the UN General Assembly to be held in September in New York, Rule 90(4) of the Rules of Procedure establishes that a recommendation within the framework of the CFSP, which has been voted on in committee, shall be deemed adopted and be included on the agenda for the plenary sitting without the need for the plenary to ratify the text, and without any debate and amendment procedure.
Therefore, since we are happy with virtually all the document, except for one paragraph, my Group would like to reserve its opinion on the paragraph referring to sexual and reproductive health services. That concept, which is somewhat ambiguous, incorporates questions which to a large extent are a matter for the individual conscience and morals, and we consider that they should NOT form the subject of any pronouncements on the part of this Parliament, especially in relation to the new session of the United Nations. Our Group requested a separate vote in the AFET Committee and voted against for the reasons just given.
in writing. - The Lambsdorff report and recommendation are of high political importance in as much as they promote a reinforcement of the European Union inside the United Nations. It may be useful to remember that though the Commission and the Member States provide more than 40% of the UN budget, the EU impact and influence in the United Nations is still much weaker than it should be.
However, the text of the report contains a misleading part about the discussions which are currently taking place in New York on the reform of the Security Council. While confirming the long-term target of a permanent seat for the EU, the recommendation quotes among many others only one of the various proposals on the floor, the so-called 'overarching process'. It is well known that this proposal has turned out to be highly divisive and has obtained the consensus of less than one third of the UN members, as noted by the President of the General Assembly.
Therefore, while expressing a strong appreciation for the overall content and structure of this European Parliament recommendation, I consider it necessary to stress our explicit reservation and objection on the part mentioning the 'overarching process'.
in writing. - (IT) The Lambsdorff report (and related recommendation) gives a clear political signal for the strengthening of the European Union's profile within the United Nations; taking the Commission and the Member States together, the Union provides the UN with over 40% of its funding, but has not as yet acquired any political sway or capacity of influence in return.
However, one part of the text is misleading and prejudicial to the discussions under way in New York on the reform of the Security Council. While stressing the ultimate objective of a permanent seat for the EU as such, the recommendation cites, among the various negotiating initiatives, only the so-called 'Overarching Process', an exercise led by those countries committed to supporting only one of the various proposals on the table, i.e. that of an increase in the number of permanent national members. That proposal, which has been supported by less than one third of the membership, has from the outset seemed divisive and unbalanced, as the President of the General Assembly has himself pointed out.
While I would stress that I very much welcome the political attention that the European Parliament is focusing on the overall strengthening of the European Union's profile in the United Nations, I consider that my reservation and objection to the part of the recommendation on the 'Overarching Process' should be minuted.
in writing. - (PL) I am very pleased that the European Parliament has today considered the issue of European Union priorities for the coming UN meeting. The rapporteur's proposal mentions the fact that the UN is looking for 'the establishment of new bodies, the radical overhaul of others, the reshaping of the management of its ground operations, the reorganisation of its assistance delivery and an in-depth reform of its Secretariat'. This is extremely important.
However, we should not forget that the purpose of all these activities is man and the human rights that flow from human dignity. Pope John Paul II spoke of this some years ago at a UN forum, saying that the first type of systematic threat to human rights was linked to the area of the division of material goods, which was often unjust; that a second type of threat related to the various forms of injustice in the field of the spirit, and that it was possible to harm a person in their internal attitude to truth, in their conscience, in the sphere of what are called citizens' rights, to which all are entitled without discrimination on grounds of their background, race, sex, nationality, religion or political convictions. In my opinion, his words should provide a signpost for the activities of the United Nations.
in writing. - (PT) The current proposal forms part of a package (along with the proposals for directives on interoperability and the European Railway Agency) that seeks 'the facilitation of the free movement of locomotives across the EU', as part of the liberalisation of railway transport in the EU.
Before any other considerations, we must therefore emphasise that this directive's main objective is to eliminate any obstacle to the liberalisation of railway transport by harmonising railway safety legislation in each country.
There is no doubt that the most advanced standards regulating railway safety in each country must be adopted and applied. However, we should remember that the liberalisation and privatisation of the railways was called into question in some countries, for example the United Kingdom, after a deterioration in services and other serious developments led to a rethink of the attack on this public service.
I stress that the harmonisation of railway safety legislation at the community level must never threaten the most advanced laws established in each country, nor should it remove each country's right to keep such laws.
in writing. - (DE) I voted in favour of Paolo Costa's report concerning the amendment of Directive 2004/49/EC on safety on the Community's railways.
Safety on the European rail network cannot be achieved without common objectives and joint action, which is why I very much welcome the railway package. One of its key aspects is the authorisation of rail vehicles; according to manufacturers and railway operators, there is little technical justification for the current authorisation requirements imposed by the competent authorities. The directives relating to the interoperability of railway systems must also be consolidated and merged.
Another good thing is that the new legislative proposal provides for clear rules on the maintenance of vehicles. The next step is therefore a decision by the Commission in favour of a binding regulatory system for maintenance.
in writing. - I voted in support of Mr Costa's report "Safety on the Community's railways". The rapporteur's recommendations will help streamline legislation and facilitate free movement of trains across the EU. These recommendations will cut red tape and should boost the development of rail transport in Europe.
in writing. - (PT) It is essential to harmonise national safety procedures in Member States. This issue provides one more example of how necessary it is to insist on investment in railway transport. If we want sustained development of Europe's transport system and if we are going to achieve the goals and respect the commitments made to citizens and also at the international level in recent years, we have to invest in railways and guarantee the interoperability of the European railway system.
Simplification measures and introduction of the principle of mutual recognition are the fundamental points in this report. Another very important point is the use of more rigorous training and certification measures for all interested and responsible parties in the Community railway market, from railway companies to infrastructure managers.
I think that this report is one more positive step in our search for multi-modality as the main axis of European transport policy.
in writing. - I voted to exempt heritage railways from the scope of this directive. This continues to reflect my appreciation of the very special case which these companies represent. Had those companies had to comply with the terms of this directive it would have meant a crippling series of costs on largely volunteer/subscription organisations. Such railways as the Romney, Hythe and Dymchurch Railway and the Kent and East Sussex Light Railway (of which I am a life member) are part of the historic fabric of the tourist industry in the South East of England and across the EU. It is a shame that some in this House who purport to be 'nationalistic' in leaning could not support this exemption.
in writing. - (PL) The creation of a common railway market for transport services requires changes to existing regulations. Member States have developed their own safety standards, primarily for national routes, based on national technical and operational concepts. It is becoming vital to create harmonised regulatory structures in Member States, common texts for safety regulations, uniform safety certificates for railway companies, similar responsibilities and competencies for safety authorities and for rail accident investigation procedures.
Independent bodies for regulating and monitoring rail safety should be created in every Member State. In order to ensure proper cooperation between these bodies on the EU level, they should be given the same minimum range of tasks and responsibilities.
The protection of public safety and order, which includes maintaining order in railway communications designated for public use, should be one of the basic tasks for which the EU is responsible.
in writing. - I supported all the amendments to the Committee on Transport and Tourism's report on the amendment of Regulation (EC) No 881/2004 establishing a European Railway Agency.
In the United Kingdom we have seen a growth of more than a fifth in the number of passengers on the train. In the short term this has led to enormous difficulties as over-crowded trains have led to enormous congestion and as passengers in certain regions - including my own, the South West of England - have resented and protested at the movement of rolling stock around the country. At the same time campaigns are moving to re-open long closed stations and lines to cope with demand and the need to reduce carbon emissions, such as the campaign in Radstock, Somerset.
In the longer term, new orders for rolling stock will alleviate the crisis but, if Europe's railways are to continue to flourish, we need some strategic thinking that hopefully a strengthened European Railway Agency can provide.
in writing. - (PT) The current proposal forms part of a package of measures (along with the proposals for directives on interoperability and safety) to liberalise railway transport in the EU, in which the 'agency' takes on the central role of 'regulator'.
This policy will promote the gradual deterioration of railway transport as a public service and give the more profitable routes to private companies through privatisation (public-private partnerships), at the cost of the taxpaying public and irrespective of the interests and needs of each country and their people.
In Portugal, as time has shown, implementation of this policy has led to a deterioration in public services, restricted mobility and increased fares. It has resulted in the closure of hundreds of kilometres of railway track, the closure of stations, a reduction in the number of passengers and in service quality, a reduction in the number of workers employed in the railway sector and an attack on their pay and labour rights.
The railway sector is strategic for socioeconomic development. We need a policy that promotes the development and improvement of public railway transport systems in our countries.
in writing. - (DE) I voted for Paolo Costa's report on the amendment of Regulation (EC) No 881/2004 establishing a European Railway Agency.
Improving the technical legal framework for the Community's railways as part of the third railway package is an essential and welcome development, which includes measures to strengthen the European Railway Agency. As the central body, the Agency must ensure that a uniform strategy is pursued throughout Europe. Particular importance attaches in this respect to the continued development of the European Railway Traffic Management System, the interoperability and compatibility of which must be ensured at all costs.
The creation of an EC verification procedure is a suitable means to this end, but its effectiveness will depend on a robust and efficient European Railway Agency. For this reason I support further development of the Agency as proposed by the rapporteur.
in writing. - Paulo Costa's report on the establishment of a European Railway Agency notably supports the call for a European Railway Traffic Management System, consisting of the most advanced rail safety technology. I support this initiative which, in tandem with the "Safety on the Community Railways" report, will allow for a more cohesive European rail network. I voted in favour of the report.
in writing. - (FR) The issue of rail interoperability is critical to the development and the success of Europe's railways. I am therefore very pleased that we have been able to reach a compromise in the interest of improving Community legislation in this area. Although I voted in favour of the proposals put forward by the rapporteur, Paolo Costa, I am not any less aware of the limits of this compromise. Ten years to achieve the certification of all types of rolling stock is a considerable amount of time. As for the role of the European Railway Agency, it could have been much more extensive, particularly with regard to the development and implementation of the European Rail Traffic Management System (ERTMS). The Member States decided otherwise for fear of seeing the railway agencies and other national bodies - newly established, it is true - doomed to obsolescence. However, if this is where we are at now, then it is because, back in 2004, they did not have the courage to give a truly European impetus to the railways. This is how European integration proceeds: in fits and starts and in small steps. However, if we adopt this cautious approach, we are likely to miss some opportunities, which is why I hope that the Member States will play the game by rigorously applying what they themselves have proposed.
in writing. - (PT) Reaffirming our critique of its main objective, that is the liberalisation of air transport as a public service within the EU, we would like to remind you of what we pointed out one year ago. There is an attempt here:
to hide the fact that liberalisation had a negative impact on employment and working conditions. The effects of this on safety and the maintenance of quality fleets should be evaluated;
to avoid safeguarding full respect for workers' rights and avoid mentioning that:
a) the contracts and working conditions of cabin crews will be regulated by legislation, collective agreements and related rights of the country in which workers habitually perform their job or in which they begin and to which they return after work, even if temporarily deployed in another country;
b) employees of 'community' air transport that provides services from an operational base located outside the territory of the Member States will be subject to the social legislation and collective agreements of the country in which the operator has its main office;
c) participation of representative workers' organisations in the decisions taken on the air transport sector will be guaranteed.
in writing. - (PL) The regulation that has been passed by the European Parliament changes the legislation regulating the provision of air services in the European Union, to the benefit both of air carriers and of passengers. The Regulation is important for the proper functioning of the internal market. It creates a more competitive environment for the activities of European carriers that pit themselves against their international competitors.
Through it, the same conditions will be set out for the issue and revocation of operating licences, which should eliminate the distortions of competition that are currently prevalent in the market and which are due, among other factors, to different regulations as regards requirements for operating licences, to discrimination against certain EU carriers because of their nationality, or else discrimination in servicing routes to third countries.
However, the greatest beneficiary of the changes that have been introduced will be the consumer. By making it compulsory to include all the taxes and additional charges in the price of air tickets, there will be greater price transparency and support for the principle of making additional payments voluntarily. It will also stop consumers from having to pay higher tariffs and will make it possible for consumers to make informed decisions. In addition, by eliminating airlines that are financially unsound, passengers will be free from the risk created by the possibility of their carrier going bankrupt.
in writing. - (DE) I voted in favour of Arūnas Degutis's report on common rules for the operation of air services in the Community.
Moves to strengthen and improve the existing legal provisions are to be encouraged, especially as regards the transparency of air fares. Passengers are entitled to a full breakdown of the price of their air tickets. The new instrument will make fares more transparent and comprehensible. In this way the European Union is acting to combat misleading advertising and to create a level playing field based on quality, not on the apparent attractiveness of deals, particularly on the Internet.
The measures to ensure compliance with welfare provisions represent another improvement made by the new instrument, giving employees better cover and more uniform working conditions. The common rules will safeguard consumers' and employees' rights and guarantee the necessary transparency and disclosure of information on the part of air carriers in the Community.
in writing. - (PL) I am in favour of the rapporteur's view concerning adoption of the Council common position without any amendments. I also think that this Regulation strengthens and improves existing legal provisions concerning monitoring of operating licences, leasing of aircraft, air traffic distribution and price transparency.
in writing. - Arūnas Degutis' report on the rules for the operation of air services in the Community will ensure that the price you see for flights is the actual price you pay. Final prices for flights must now include fares, taxes, airport charges and other charges. This is a positive move towards greater transparency in the aviation sector and consumer protection. Workers in the air services sector will also experience greater social protection under the report's proposals. I therefore voted in favour of the report's recommendations.
in writing. - I fully support this report, which will put an end to the unfair practice of airlines advertising fares that exclude taxes, charges and a wide range of other extra fees. The present situation allows airlines to get away with advertising misleading fares that, very simply, prove to be false.
As a result, there is a serious lack of price transparency regarding airfares, which is distorting competition and affecting the consumer's ability to make informed choices. In many cases, people end up paying a lot more than they originally expected, as the advertised fare bears little resemblance to the final cost.
The Commission and Parliament have worked together to ensure that this will change. This report will mean that airfares must be advertised simply and clearly, inclusive of all taxes and extra charges. The European Union's 'crackdown' on this practice is great news for the consumer.
in writing. - (PL) Statistics are widely used, not just by companies or institutions involved in the economy. They play an important role in planning or following market trends. For this reason it is important that the indicators used to collect these statistics should be reliable and should properly reflect reality and market changes. Existing indicators should be reviewed, but consideration should also be given to new areas of data collection.
The need to modernise our statistics results also from the existence of different systems and different statistical practices in Member States, which often makes it difficult to compare data across the whole European Union.
Of course, changes in this area should not increase the reporting burden on companies, especially small and medium-sized enterprises. The sophisticated approach used in the Programme for the Modernisation of European Enterprise and Trade Statistics should encourage rationalisation as well as the coordination of methods used to obtain statistics from different sources and, what is most important, will mean that companies will not have to supply the same data to different institutions that are involved in data collection.
I believe that the Programme for the Modernisation of European Enterprise and Trade Statistics is a good step towards reducing the administrative burden on businesses, which will help to achieve the target set by the European Commission, to reduce that burden by 25% by 2012.
in writing. - I support Mr Konrad's report on the programme for the modernisation of the European enterprise and trade statistics. The report seeks to provide investment to improve the efficiency of statistical production so that new demands can be met while business burdens are reduced. I voted in favour of the report.
in writing. - (PL) I am in favour of this report. Batteries and accumulators that do not comply with the requirements of Directive 2006/66/EC should be withdrawn and should not be allowed to be sold. The Commission decided that batteries that comply with existing regulations that are placed on the European Union market prior to 26 September 2008 will not be withdrawn. I consider this to be a very reasonable solution.
The withdrawal of batteries that do not comply with requirements will result in an increase in waste. I believe that the simplest and best way to deal with this situation is to put stickers on these batteries and accumulators stating that they do not comply with EU regulations.
in writing. - With Mr Ouzky's report the use of two substances 2-(2-methoxyethoxy) ethanol (DEGME) and 2-(2-butoxyethoxy) ethanol (DEGBE) will be greatly restricted and in some cases banned in products marketed to the general public. The report's recommendations bolster consumer protection and I voted in favour of the report.
in writing. - (PL) Toxic substances contained in products used for cleaning, rinsing and disinfecting, as well as in paints and solvents, can pose a risk to human health by irritating respiratory pathways and eyes and by causing allergies.
Restricting market access to products that do not fulfil set safety standards could significantly help to protect our health and the environment. The majority of these products can be harmful in use, causing various unpleasant symptoms. They can also be harmful to the environment after entering the ecosystem. Where they pollute the soil or water sources, it is often impossible to predict what the results will be.
Limiting the levels of MEE and BEE in various types of detergents or cleaning products is a very positive step and for this reason I believe that the European Union should make every effort and commitment to eliminate these unhealthy substances from our lives and from the environment.
in writing. - (PT) We voted against this report because it forms part of the gas market liberalisation package and expressly supports steps to complete the internal market as quickly as possible even though it does not, in general, approve the instruments and regulations proposed by the European Commission.
There are some interesting critical observations directed at: the impact assessments submitted; the failure, at times, to observe the subsidiarity principle; and the inconsistent allocation of powers between the European structures.
However, the line taken by the report is to facilitate company access to the natural gas transmission networks, that is, facilitate the privatisation of what is left of the public sector and place it at the service of the strategy of economic groups that want to enter the market.
in writing. - Atanas Paparizov's report on conditions for access to the natural gas transmission networks will facilitate the integration of the EU internal gas market. The report tackles cross-border issues between Member States and will increase regulatory oversight at European level. It is important for the EU to work towards an internal market in gas and I voted in support of the report.
in writing. - (PT) This report deserves a vote in favour from myself and all my colleagues who believed that the consistency of the third energy package depended on the effective and not merely cosmetic regulation of trade in natural gas.
I welcome the willingness to create the conditions to increase investment in gas networks. In itself, this will allow a potential increase in competitiveness and competition in the sector.
I welcome the efforts towards the effective liberalisation of national gas markets and third party access to the network, which increases the level of transparency.
Finally, I welcome the inherent willingness of this document to put into practice the desire of European citizens to see a more transparent and less monopolised energy market.
The third energy package needs the approval of this report as do our fellow European citizens.
in writing. - The position I have taken reflects my opinion regarding the importance of natural gas and its availability for consumers at the lowest possible price. A gas pipeline is going to unite Libya and Sicily. This will pass in the vicinity of Malta so that, in order for my country to benefit, it will have to either join the pipeline or, as has been proposed, there will have to be a pipeline from Sicily to Malta. My country does not have a large domestic market and its consumption varies between 16 to 18 million units annually. Should the use of natural gas become more widespread, it will no doubt change the policy on energy in both Malta and Gozo. This can take place if gas is used in the production of energy itself. I drew the attention of the then Nationalist Government to the importance of having gas-powered stations some 15 years ago.
The government did not pay any heed and eventually installed only one small gas-powered station as an extension. Also, as distances in Malta are small, it is feasible to use gas for the propulsion of private and commercial vehicles. The conversion of vehicle engines is not a problem. Also gas is much cheaper and much cleaner than petrol or diesel. But the government and its agency, EneMalta, have not even considered the infrastructure needed regarding its distribution.
The proposal for a directive on the internal gas market forms part of the 'third energy package', which completes the privatisation of natural gas supply services.
The proposal for a directive and the report aim to eliminate the high level of centralisation that still exists in certain countries, in order to complete the penetration of EU monopolies into the market, thus accelerating the implementation of liberalisation, while also imposing sanctions on the Member States that have not yet fully implemented it.
The package has two key points: ownership unbundling between gas supply activities and gas transportation and storage activities, so that capital can effectively make use of that public infrastructure for the production, storage and transportation of gas that remains in the Member States. The empowerment of supposedly independent regulatory authorities, aimed at eliminating any ability on the part of the Member States to make national adjustments or state interventions, guarantees total immunity for the business groups that will be preying on the gas sector.
This EU policy will have the same dreadful results for employees as the privatisation of other energy sectors: increased prices and a deterioration in the quality of services. The struggle against monopoly interests to overturn this policy is the only way to meet the current needs of working-class families.
in writing. - (PT) This measure unequivocally demonstrates our shared willingness to achieve the objective of liberalising the energy market. I therefore vote in favour.
I believe that the ownership unbundling of natural gas production assets and transmission networks is necessary for this, but not per se a sufficient condition.
Hence the concern to create the necessary conditions to encourage transnational investments in network infrastructure.
Hence the concern to demand equal treatment for third countries that intend to invest in the European energy market.
Hence the concern to improve coordination between national energy sector regulators.
This measure will make the market competitive and is therefore in the interests of consumers, who will benefit from the new rules of a more healthy, free and transparent energy market.
in writing. - (SV) I am voting for this report because it will make life easier for people relocating and travelling between Member States, without any powers being transferred to the EU.
in writing. - (RO) I voted for the Lambert report because it is an answer to the citizens' needs. We are living in a world of globalization where thousands of people are working in another country than their country of residence and we need a coordination of the social security systems for all people using their right to work in other states, in order to ensure and support mobility, which is a fundamental right in the European Union.
Europe allows us to move freely, but it should also provide us with more social rights, which should not stop at national borders.
Hoping that the European citizens will be able to benefit, from the point of view of social security, from equal treatment and non-discrimination, I support the initiative to facilitate the workers' freedom of movement. We have to eliminate all barriers to mobility.
in writing. - (SV) I am voting against this report because it contains proposals for the detailed regulation at EU level of such matters as the payment of Swedish parental allowances, which will create difficulties in individual assessments, and it gives the EU too much power.
in writing. - (PL) The purpose of this document is to make EU rules as regards the coordination of social security systems in individual Member States better and more effective. The regulations it contains will definitely simplify the lives of the average EU citizen who benefits from the freedom of movement throughout the European Union. Whether someone is an employee, an official in administration, a student, a pensioner or a businessman, everyone will be able to keep their entitlements to social security payments after changing their country of residence. I definitely support the ending of yet another obstacle to the free movement of persons within the EU, and this document is another important step in this direction.
in writing. - (FR) I have two comments on the Lambert report and the regulation that it amends.
1. In spite of the rapporteur's denials, the draft regulation assumes that third-country nationals enjoy free movement, freedom of establishment and free access to the labour market throughout the European Union; it must be remembered that these are all things that, thank goodness, have not yet become a reality. What it does is chip away a little bit more at the Member States' prerogatives in the field of immigration policy, in other words, their sovereign right to select the foreigners who are permitted to enter their territory and to control the entry, residence and extent of the rights of those foreigners.
2. It seems appropriate to enable the citizens of the EU Member States to benefit from a coordination of social security systems and ensure that the social protection that they are entitled to expect (owing to their work and their contributions) is not adversely affected by 'international' mobility in which they are encouraged to participate. However, going all out to ensure, in this area, full equality of treatment between European citizens and nationals of third countries, without any concern for guaranteeing any reciprocal treatment, merely serves as a strong incentive to immigrate that already exists in the form of the enormous, indiscriminate and suicidal generosity of our social security systems.
in writing. - (DE) People's trust in the EU depends to a great extent on their confidence in the social stability of Europe, and that is one of the areas that has seen the greatest changes in recent years and decades. In practice, because of part-time work and new terms of employment ('McJobs') European employees often end up earning little more than some unemployed people. The dark side of unbridled economic growth and constant welfare savings is an increase in poverty and social exclusion.
In the European Union, one of the wealthiest parts of the world, 16% of the population were living below the poverty line in 2005. As a result of the increasing oil and food prices, even more people have subsequently slipped below the poverty line or are now living on the brink of poverty. The EU must devote itself to combating poverty among its own population as a matter of urgency, and welfare systems must be available primarily for Europeans.
in writing. - (FR) Today, I voted in favour of the Corbett report on the amendment of Rule 29 of the European Parliament's Rules of Procedure regarding the formation of political groups, namely the requirement that a political group's members represent at least one quarter of Member States (instead of the current requirement of one fifth) and that the minimum number of members is 25 (instead of 20), and I did this for several reasons.
Firstly, because I think that this reform is absolutely necessary to enable our institution to operate more efficiently and to put an end to its highly fragmented state, with rules that have remained unchanged despite successive enlargements and the increase in the size of our Assembly since 2004.
In addition, the solution proposed by my Socialist colleague, thanks to whose untiring efforts a compromise was reached with the majority of political groups, seems to me to be very reasonable compared to what is practised at national level within the European Union.
Moreover, given the resources, both human and financial, made available to the political groups by the institution, clear representativeness also seems to me to be enough to justify this change.
Finally, the purpose is purely and simply to promote a certain consistency among political forces at European level; our democracy can only emerge stronger.
in writing. - (PL) This document is yet another attempt by the majority to take over control at the cost of the minority. The arrogance of the largest political groups within the European Parliament has reached new heights. The thrust of this document is to increase the minimum number of MEPs required to create a political group from 21 to 30. Small groups such as, for example, the Independence and Democracy Group are seriously threatened by such a condition. Obviously I voted against this document.
in writing. - The ALDE Group voted against a reform of Rule 29 for the following reasons:
the existence of the current seven groups causes no real problems of efficiency;
minority opinions have just as much right to be organised professionally as majority opinions;
a decent European Parliament must reflect the wider diversity of political opinion that we find in the Union: we need not copy exactly national parliaments whose job is to supply a government;
closing down smaller groups would either force reluctant deputies to join larger groups, adding to their incoherence, or inflate the ranks of the non-attached, adding to inefficiency;
the size of the Parliament is in any event set to fall from 785 to 751 (Lisbon) or 736 (Nice).
in writing. - (PT) Our vote against this report and the respective commitment is coherent with our defence of pluralism, democracy and respect for different opinions. It is unacceptable that this report changes the rules for the formation of political groups and imposes more barriers to the formation of political groups in the European Parliament after the next elections.
Until now, a minimum of 20 MEPs from six Member States were allowed to form a political group.
The proposal that has now been agreed requires 25 MEPs from seven Member States to form a political group. This means it will be more difficult to form small political groups in the European Parliament, which is one more obstacle to the affirmation of positions that differ from those of the dominant ideology in this increasingly neoliberal, militarist and federalist European Union.
One final remark on the process followed by the majority groups, the PPE-DE and the PSE Groups. They began by presenting a proposal requiring 30 members to form a political group. They then blackmailed some smaller political groups to gain their support for a so-called compromise proposal, the one that has just been approved. As far as we, the Portuguese Communist Party MEPs, are concerned, we have maintained, from the beginning, a coherent position against the creation of any additional barriers to forming political groups.
in writing. - (ES) My abstention in relation to this report is because, although pragmatic rules for the creation of parliamentary groups are certainly necessary, I feel that the proposed number of members and of Member States is too high. If this Parliament is to defend plurality and diversity, it is better for those affected to form a political group rather than swell the ranks of a non-attached group which would become increasingly heterogeneous and inefficient.
in writing. - (FI) The bigger groups originally proposed that 30 members from seven Member States would be needed to form a group. Fortunately, the project failed in the narrow vote by the Committee on Constitutional Affairs in May, when the vote was 15 to 14.
I have also voted against the proposed amendments now, because the small groups will often remain on the sidelines when decisions are made. It is wrong that a diversity of views should be restricted or the functioning of the small groups should now be made more difficult than previously.
It is also strange in light of the fact that the greatest differences in opinion are often found within the groups. The largest group, the Conservatives, has split into two or even three groups on many large issues.
in writing. - Conservative MEPs have voted against both of Mr Corbett's proposed amendments to raise the threshold for the establishment of political groups in the European Parliament. The balance between the efficient operation of the Parliament and the need to recognise the plurality of voices and opinions within the Parliament must be struck with care. This would be better achieved by retaining the thresholds for the constitution of a political group as they currently are. Although we recognise there is a fair case for increasing the number of Members required to form a group, any increase in the requirement of the number of Member States would unfairly and unnecessarily disadvantage smaller groups and delegations. Accordingly, after consideration of Mr Corbett's report, the Constitutional Affairs Committee did not recommend any changes to the thresholds set out in Rule 29.
Conservative MEPs did however vote in favour of the one amendment, originally tabled by Mr Kirkhope, that had been approved by the Constitutional Affairs Committee. This amendment provides for a more pragmatic and reasonable approach to the circumstances in which a political group may fall below the required thresholds.
in writing. - I support Richard Corbett's report amending the Rules of Procedure regarding the formation of political groups. With 27 Member States the EU's rules on this issue need to be updated. The European Parliament cannot justify using millions of euros of taxpayers' money to fund groupings of parties, especially fascists, who come together for nothing other than financial gain.
The European Parliament has the lowest threshold of almost any parliament for constituting groups. There is no threat to any existing group - nor is the rule change an attempt to squash Eurosceptics, who have more than the new minimum number. Consequently, I voted in favour of Mr Corbett's report.
in writing. - (NL) The two biggest groups far prefer a two-party system. The main feature of that kind of system is that the two parties share a common interest, namely that second, third or fourth parties are unable to get a toe in the door of political decision-making and so remain totally irrelevant in the eyes of the electorate. Only the biggest groups count; protests and alternatives have to be sidelined. If, exceptionally, others still manage to get into parliament, they are ideally given the most unattractive place possible, as individuals with restricted rights.
Some members of this House do not belong to a group. That is usually the result of pressure on the part of others. That same pressure obliges other members to join a group with whose views they partly disagree. For reasons of self-interest groups take in members even when they know that those members' views deviate significantly from the party line. The reason is that you cannot form a group here unless you have at least 20 more or less like-minded members. If all shades of opinion in society are to be democratically represented it is better to do away with that minimum figure, instead of raising it to 25 or 30 and introducing rigid rules against dissenters. I am totally against that.
in writing. - (DE) There is no plausible reason, in my opinion, to increase the minimum number of MEPs required for the creation of a political group. On closer inspection, the arguments advanced by the rapporteur are spurious, particularly his reference to supposedly higher thresholds for the formation of a political group in the parliaments of Member States. If a fair comparison is to be made with the European Parliament, the equation should include only directly elected chambers. Second chambers generally comprise delegates from federal states or regions, and for this reason they are not comparable. The average value used by directly elected national parliaments for the formation of political groups is virtually identical to the threshold used by the European Parliament.
In any case, this move to increase the cut-off figure for the formation of political groups is evidently driven by a different agenda. In committee, for example, the rapporteur referred to the formation of the Identity, Tradition and Sovereignty (ITS) Group as an unfortunate circumstance and emphasised the need to prevent any future recurrence. Because of this attack on democracy and freedom of expression and on the equality of MEPs which is enshrined in the Treaty and in the Rules of Procedure of the European Parliament, I naturally voted against this report.
The report, in its adopted form, complements the unacceptable Rules of Procedure of the European Parliament that aim to control and stifle the powers of those who do not fully subscribe to the EU. This is a new undemocratic and authoritarian decision that further hinders the establishment of political groups. The political objective is obvious: they wish to exclude radical forces, especially communist ones, to silence all voices that are opposed and every form of expression that challenges the EU and its policies.
This undemocratic operation was accompanied by the supposed political blackmail by the coalition of the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament to also push other forces to accept this increase, threatening that, if they did not succumb to it, they would vote in favour of a proposal for an even greater increase in the number of MEPs required, to 30. The progress of the vote demonstrates that this match has been fixed by the forces of the European one-way street, as an alibi for their undemocratic decision.
The Nea Demokratia and PASOK MEPs and the Synaspismos MEP have voted in favour of this despicable amendment and the decision in its entirety, proving that, on key issues, the forces of the European one-way street are on a common course.
We, the MEPs of the Communist Party of Greece, have voted against the increase in the number to 25 and against the report in its entirety, thus denouncing undemocratic machinations and political games.
in writing. - (PT) To make excessive restrictions and create barriers to the formation of political groups can never be a good thing for any parliament. In addition to possibly being considered a violation of fundamental rights, the effect of such steps is often exactly the opposite of what the advocates intended. This is therefore a bad reform.
The European Parliament must affirm itself as an essential democratic reference point, both in the European Union and in the world. It will not achieve this if it falls short of maintaining an exemplary position. I do not agree that this is the right direction to take.
In addition, more than ever, Europe needs to continuously maintain the confidence of its citizens, all its citizens, in its institutions. All Europeans must feel they are represented, independently of their political positions. That is why this is a bad and untimely reform. I vote against.
in writing. - (SV) I am opposed to all attempts to reduce democracy and diversity of opinion in Parliament through such measures as altering the number of Members and Member States entitled to form political groups. Despite this view, I voted for the compromise amendment of the Corbett report. The reason is a pragmatic one - it was the only way of voting in order not to risk a decision which would be even worse from a democratic point of view and which would make it more difficult to form a political group.
in writing. - (PL) Today the European Parliament accepted an amendment to the Rules of Procedure, as a result of which the guidelines for the formation of political groups will change. Following the elections in June 2009 political groups in the European Parliament will have to consist of at least 25 Members representing a minimum of 7 Member States.
I would like to give my full support to this increase in the threshold for the creation of political groups in the European Parliament, as this will help to avoid excessive parliamentary divisions and will make its work more effective. Both the cohesion and the effectiveness of Parliament have suffered as a result of the excessive number of small groups in the House. However, to strengthen democracy, small political groups need to be protected against temporary reductions in the number of members, if they fall below the required threshold.
in writing. - (SV) We voted for the report, since better cooperation and more openness between national courts/judges and the EC Court of Justice is of the utmost importance for the working of the European legal system. It must be made more transparent and its application improved through better training and facilities for networking and exchange of knowledge. However, we consider that the discussion in paragraphs 26 and 27 regarding the jurisdiction of the EC Court of Justice in certain areas is a Treaty matter on which the European Parliament has already stated its opinion.
in writing. - (PT) We voted against this report because of the unacceptable pressure it will put on Member States, including our national judges, who are the cornerstone of the judicial system in any sovereign country.
This report makes clear what was intended with the so-called European constitution and the defunct Treaty of Lisbon, which it seeks to revive in a truly anti-democratic way. The report itself affirms the intent to establish a single European legal order. To achieve this, they want 'to involve national judges more actively in, and accord them greater responsibility for, the implementation of Community law'.
National judges play an essential role as guarantors of the rule of law, including Community law. However, the principle of subsidiarity and constitutional issues in each Member State cannot be called into question in the name of 'the primacy of Community law, direct effect, consistency of interpretation and state liability for breaches of Community law', as intended by the Commission and the majority of the European Parliament. It is unacceptable to continue with this pressure, now that the Treaty has been rejected.
in writing. - (FR) This report is completely frank with us. Right from paragraph 1, it sets its goal: the establishment of a single European legal order.
Indeed, this report, a veritable pamphlet in favour of Community law, seeks to involve national judges more actively in and accord them greater responsibility for the implementation of Community law. Accordingly, it is suggested that Community legislation and related case-law be integrated into national codes as soon as possible.
The report proceeds with the idea of merging national and Community legal systems without, at any time, raising the issue of excessive Community standards, their confused wording and their frequent lack of consistency.
This move towards the simplification and codification of Community legislation is certainly a good thing. The same applies to the adoption of regulations to ensure legal certainty; I am thinking in particular of those relating to harmonisation of the rules governing conflicts of laws. However, the case-law of the Court of Justice often proves to be unsafe for the enforcement of national laws that are subject to the Court's binding principles and dogmas even if they are clearly contrary to the best-established legal traditions of the Member States.
in writing. - (PT) 'Friends, friends, business aside'...
I refer to one more contradiction between the EU and the United States, this time in the aircraft industry where, despite the 1992 agreement on government support, each side tries to defend its interests, because that is how capitalist competition operates.
The European Parliament complains that 'the EU has consistently adhered to the spirit and letter of the 1992 Agreement and has regularly provided documented evidence of compliance' while 'the US has largely ignored its obligations', 'unilaterally purported to withdraw' from the agreement and brought 'a WTO case against the EU, citing European repayable financing which fully complied with the 1992 Agreement and which is similar to that benefiting Boeing'.
At the same time, faced with the 'bitter attacks' by Boeing and the US Congress, against the contract awarded to Northrop Grumman Corporation EADS for the US Air Force aerial tanker recapitalisation programme, the European Parliament seeks to pour oil on troubled waters, by pointing out the need to 'to arrive at a pragmatic balance between European civil support and the US military-industrial scheme'.
It seems that not all countries are entitled to sovereignty and 'free trade'...
in writing. - I will be voting in favour of this report, not because I enjoy WTO disputes or have a paranoia about the United States, but because I am fed up with the protectionist actions of the United States over many years, particularly in the area of civil aviation.
The Americans have perfected the art of whinging and complaining about other countries and their lack of free trade, when they themselves have adopted measures which allow bankrupt airlines to carry on trading, and have allegedly sifted millions of dollars of aid into Boeing.
The International Trade Committee is right to support the EU in its case against the United States at the WTO.
What we all should be aiming for here is fair and open competition between aircraft manufacturers with a freedom of choice for airlines to choose the best aircraft to suit their needs at the best price.
The official motto of the USA is 'In God we Trust.' Perhaps that should change to 'Don't do as I do. Do as I say.'
in writing. - (SV) We Swedish social Democrats voted in favour of Mr Buzek's report on the European Strategic Energy Technology Plan.
We take a positive view of CO2 capture and storage but question whether it is necessary to support such things as coal to gas conversion for the further development of that technology. We also take a positive view of research into and the development of new sources of energy with low or zero CO2 emissions.
We are in favour of the Union cofinancing this research, but do not think that we should pre-empt the budgetary process by calling on the Commission at this stage to set aside particular sums. We have therefore chosen to abstain on these two points.
in writing. - I am voting against the second part of Paragraph 26 because I do not support Nuclear being one of the priority initiatives. However I will vote in favour of the report because its objective is to accelerate innovation in cutting edge European low carbon technologies. It is crucial that Europe has an energy research plan to support its ambitious energy policy and climate change goals.
in writing. - (PL) I agree with Mr Buzek's views as regards the issue of introducing new power generation technologies in the light of the challenges facing the European Union, namely environmental protection, guaranteeing the security of energy supplies and maintaining the European Union's high level of competitiveness.
I also agree with the point made by the rapporteur concerning insufficient resources allocated to new power generation technologies in the current financial framework of the European Union. We must remember that success in the area of new power generation technology should be achieved by a partnership between the public and the private sectors.
in writing. - (DE) As we know to our cost, the EU's aim of rapidly increasing the percentage use of biofuel has had adverse repercussions. Monocultures, the felling of rainforests and competition with food and feed crops, which has contributed to the current food crisis, have seemingly prompted the EU ministers to think again and have dealt a blow to their target of increasing the share of renewables in the production of motor fuel to 10% by 2020.
While we should welcome the fact that biofuel is no longer to be produced from food crops and that there is a general desire to wait for second-generation biofuels such as those obtained from waste products, this must not lead in any way to a relaxation of EU efforts in the domain of renewables. The alarming upward trend in the price of oil makes it more important than ever to promote the production and use of energy from renewable sources. All those billions that are being spent on nuclear power generation, with all its problems, must be invested in renewables.
in writing. - (FR) Sovereign wealth funds, these state-owned funds that are invested all over the world, are they a good or a bad thing? Rather a good thing, if we are to believe this resolution. However, it is true that a Europe that is stagnating economically on account of its own economic and monetary policies cannot afford to dismiss the thousands of billions of euros of potential investment that they represent.
It is true that, for the time being, sovereign wealth funds do not disturb the financial markets (they have even come to the aid of the US banking system) and would tend to be directed more towards long-term investment. However, that may change. We are all aware of the opacity of most of these funds with regard to the scale of their resources, the distribution of their assets, their governing structures and their investment strategies that range from ethical investment to the pursuit of high yields, positions of control and perhaps the potential to cause serious damage in the future. The states that hold these funds are not all friends of Europe, far from it. One of them has already evoked the threat of its 'financial nuclear weapon'.
However, we shall abstain on this text instead of voting against it because, although it supports the free movement of capital worldwide, it cautiously calls for some monitoring of and protection against these funds.
in writing. - This resolution covers an important subject. Sovereign Wealth Funds are playing an increasingly important role in global trade and investment. Some of this is positive but that is not always the case as the unaccountable administrations make decisions that maximise short-term profits at the expense of countries, communities and families. We must look at ways of increasing transparency and accountability to these resources that often outweigh those available to nation states.
in writing. - (FI) Mr President, Mr Rack's report on a new culture of urban mobility, in favour of which we have voted, is an important part of the new comprehensive approach of the Commission's energy and climate package: significant reductions in emissions can be achieved in Europe using sensible, efficient community and transport planning.
It must, however, be taken into account that the Member States are different in their geographical locations and living conditions. It is precisely for this reason that I voted in favour of the two amendments by our group. I come from a country of long distances and comparatively small towns. It is quite clear that the opportunities for reducing private motoring are significantly weaker in, for example, the sparsely populated urban communities of Finland, in the north, than in the densely populated areas of Central Europe.
in writing. - (DE) I voted for Reinhard Rack's report on a new culture of urban mobility. The draft report on the Green Paper is an important contribution to the subject of urban development. The economic development of a town or city and its accessibility depend on better mobility, but the latter must not be achieved at the expense of people's wellbeing or the environment.
For this reason, the report ought to give more consideration to social factors and employment policy. It must also be rooted in awareness that the diversity of the Member States will not permit a uniform European solution and that strict adherence to the subsidiarity principle must therefore continue to prevail. I also believe that, in the countries where liberalisation has already taken place, its impact on employment should be assessed. In addition, I call for a certification system for the retrofitting of particulate filters to cars, goods vehicles and off-road vehicles.
While the Green Paper highlights most of the problems that affect urban mobility today and also presents some new and innovative ideas for solving them, it falls far short of covering all the aspects that need to be addressed and so can only be regarded as a starting point for the discussion of this issue.
in writing. - (PL) The most important matter raised by the rapporteur is that of delineating the areas in which the European Union should participate in issues relating to urban mobility.
The rapporteur is right to point out that there are similar problems throughout the European Union in the area of urban mobility, but it is not possible to develop a uniform method to deal with these problems. At this point, the rapporteur's views concerning the town or city being able to choose a method to achieve set objectives is sensible and I would like to express my support for these views.
in writing. - (NL) Towns and cities are densely populated, with few open spaces and a lot of traffic travelling relatively short distances. With space at a premium there just is no room for heavy motor traffic, and excessive noise and air pollution are further reasons to make us try to limit the number of cars in our towns as much as possible. Of course towns must be accessible to the fire service, the police, ambulances, removal vans and the vehicles of persons with limited mobility, but scarce open spaces must be kept primarily for use by pedestrians, cyclists, trams, children's playgrounds and parks and gardens. Only then is the town somewhere you can live in.
The text being voted on today does not make that clear choice, but simply seeks to reconcile opposing interests and ideas. Fortunately the EU has no competence in this area. All the EU can do is help to foster best practice, good experience which has been built on and improved. Such improvements are important not only for the town which has already made them, but also as an example to others. Examples include central London's congestion charging system, the new tram networks in Strasbourg and Bordeaux or the long-established restricted-traffic city centre of Groningen. Unfortunately the EU will contribute hardly anything on the back of this report.
in writing. - (DE) I voted against this report, because the EU is not responsible for these matters. It does nothing for legal certainty and brings Europe no closer to the people when Parliament takes the initiative to produce reports on matters that do not fall within the regulatory competence of the EU.
in writing. - (SV) We voted for Olle Schmidt's report on the ECB annual report. However, we would point out, with reference to the passage in the explanatory statement which speaks of the need for Sweden to introduce the euro, that we respect the outcome of the Swedish referendum in 2003 in which it was decided that Sweden would retain the krona as its currency.
in writing. - (PT) We voted against this report because it reaffirms support for the work of the European Central Bank, makes no criticism of successive increases in the base rate, even though this has already reached 4.25%, much higher than the United States Federal Reserve base rate.
Moreover, the report ignores the fact that the bank's activities are harming workers, the population in general and micro, small and medium-sized enterprises. It only serves the objectives of the major economic groups and finance capital, even when they cause problems for the more fragile and dependent economies, such as that of Portugal.
For example, in Portugal, where the level of debt has reached 114% of GDP, this increase, allied to the overvaluation of the euro, is another nail in the coffin of micro and SMEs, worsens the deficit in the balance of trade and increases the country's dependency. It will be more difficult to deal with unemployment, casualisation, low wages and the generalised increase in prices, considering that the level of debt of Portuguese families has now reached 129% of their disposable income.
We therefore reaffirm the need for a break with this right-wing policy and the false autonomy of the ECB, which only serves to hide the fact that it is at the service of big capital.
in writing. - (FR) The Schmidt report is the annual pat on the back given by Parliament to the European Central Bank for its benevolence.
As usual, it seems to miss the key point: the dreaded margin squeeze that is crushing Europeans' purchasing power and for which the ECB and the European Union are partly to blame. No one believes that the official inflation figures (3% for 2008, according to the report), which are merely composite indices, reflect the reality of the rising cost of living for citizens, especially for commodities, energy and housing. Everyone recalls the statements made by the ECB authorities, warning against the inflationary effects of wage increases, as if the salaries of those same Europeans were not subjected to constant downward pressure because of unfair global competition and the immigration policy promoted by the European Union.
With regard to the highly overvalued euro exchange rate, it is true that it is sparing us the worst in the face of rising oil prices. However, it is threatening the competitiveness of many industries which are tempted to relocate, as Airbus has done, to the dollar zone.
We therefore cannot support this mutual back-patting.
in writing. - (PL) In his report on the ECB annual report, the rapporteur has focused on the challenges facing the Bank. There has been a great deal of worrying information for European economies over the past few months; and unfortunately there is much more of this than in 2007. The crisis in financial markets and the sudden increase in the price of oil and food are slowing down economic growth and increasing inflation, and there are concerns about a rise in unemployment figures. The ECB will be one of the leading institutions that have to try to deal with these challenges.
The steps taken in August 2007 provided liquidity to financial markets, but they did not resolve the problem. There is also an increase in the number of countries joining the common currency. Slovakia will be the first country from Central and Eastern Europe to take this step. However, Slovakia will definitely not be the last. Entry into the euro zone by the other new EU Member States seems to be just a matter of time. The experiences of Slovakia in this regard will no doubt be closely observed by countries in the region that are also thinking about joining the single currency.
The rapporteur is also right to note that different levels of economic growth, different indicators of growth or different levels of maturity in EU economies could create problems for the ECB's decision-making process. For this reason I believe the suggestion to undertake a review of possibilities as regards making changes to the decision-making process to be a sensible one. Such a review should include not just the present members of the euro zone, but also future and potential members.
in writing. - I welcome Olle Schmidt's report on the ECB annual report. I join the rapporteur in calling for the ECB to continue to improve its relationship with other central banks and relevant institutions. Indeed, I would also echo Mr Schmidt's recommendation that caution should be taken regarding further interest rate rises so as not to endanger economic growth. I voted in support of the rapporteur's evaluation.
The resolution that we, the MEPs of the Communist Party of Greece, have voted against attempts to provocatively portray the 10-year implementation of the EMU and the establishment of the euro as a great 'success', while workers and the poor working-class sections of society in EU countries, including Greece, are experiencing their dire consequences, such as high prices, the wages and pensions freeze, unemployment, excessive taxation on employees and poor self-employed workers and the removal of employment, social and democratic rights. Any 'success' achieved relates solely to the profits and surplus profits of European plutocrats and runs absolutely counter to the interests of workers and the people. The European Central Bank, as a pure instrument of European capital, is required to play a more active and effective role in that direction through anti-popular measures, such as interest rate increases and so on.
However, the remarks and concerns of the resolution on the monetary 'turmoil' and the 'cohesion' issues of the EU that remain and are, in fact, becoming more widespread, confirm our assessment regarding the continued and unavoidable crises of the capitalist system and of its disproportionate growth, as well as regarding the need to overthrow it and replace it with a planned popular economic system with power to the people and the need to cut the ties with the imperialist EU. Within the EU there can be no path to growth that prioritises the common people.